In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Bernstein, J.), dated November 19, 1990, which granted the motion of the defendant Waldbaum’s Incorporated for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with costs.
The area where plaintiff was injured is remote from the defendant Waldbaum’s store, is not part of the property leased by the defendant Waldbaum’s, and is a public sidewalk outside of the perimeter fence of the common parking area shared by several businesses including the defendant Waldbaum’s. Consequently, the defendant Waldbaum’s owed no duty to the plaintiff, and the action against it was properly dismissed (cf., Putnam v Stout, 38 NY2d 607; Chadis v Grand Union Co., 158 AD2d 443). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.